Citation Nr: 0202564	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  99-08 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation from an initial grant 
of service connection for residuals of status post open 
reduction internal fixation (ORIF) of right lateral tibial 
plateau, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1998 to July 
1998.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1998 by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of her claim 
have been addressed.  

2.  Residuals of a status post open reduction internal 
fixation (ORIF) of right lateral tibial plateau are 
manifested by active range of motion from 0 to 110 degrees 
and x-ray evidence of early osteoarthritic changes in the 
patellofemoral and femorotibial joints.


CONCLUSION OF LAW

The schedular criteria for an increased rating for residuals 
of status post ORIF right lateral tibial plateau are not met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 
4, § 4.71a, Diagnostic Codes 5003, 5260 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1998, the veteran was assigned service connection 
for status post ORIF right lateral tibial plateau with a 
noncompensable (zero percent) rating effective from July 
1998.  The veteran filed a Notice of Disagreement in January 
1999 requesting an increased rating.  

In August 2001, the RO increased the veteran's evaluation to 
a 10 percent rating, effective from the date of service 
connection in July 1998.  The appeal for a higher rating 
remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).

The veteran contends that the knee injury she suffers from is 
more severe than currently evaluated, and that an increased 
evaluation should be assigned.  After a review of the 
evidence, the Board finds that the evidence does not support 
her contentions, and that a claim for an increased evaluation 
should be denied.

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for the veteran's  knee injury. In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) noted a distinction between a claim 
for an increased rating for a service-connected disability 
and an appeal from the initial rating assigned for a 
disability upon service connection. In this claim, the RO 
assigned a noncompensable (zero percent) rating for the 
veteran's status post ORIF right lateral tibial plateau and 
then later increased the rating to 10 percent, both effective 
from July 1998.  The Board will evaluate the level of 
impairment due to the disability throughout the entire time 
of the claim as well as consider the possibility of staged 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2001) (Schedule).  The 
Schedule provides for rating status post ORIF right lateral 
tibial plateau under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5260.  

I.  Entitlement to an Increased Evaluation for Residuals of 
Status Post ORIF Right Lateral Tibial Plateau

The veteran is currently rated as 10 percent under Diagnostic 
Code 5003 because she was originally rated noncompensable 
(zero percent) under Diagnostic Code 5260.  Under Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
involved in the veteran's claim.  However, when the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent can be applied for each specific joint 
group affected by the limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5003 (2001). 
Under Diagnostic Code 5260, a noncompensable (zero percent) 
rating is assigned flexion of the leg is limited to 60 
degrees.  Limitation of flexion is rated 10 percent at 45 
degrees, and 20 percent at 30 degrees.  See 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5260 (2001).

The record reflects that the veteran was awarded a 10 percent 
rating under Diagnostic Code 5003.  In July 1999, a VA 
examiner stated in the VA Compensation and Pension 
Examination report that the veteran's passive range of motion 
(ROM) had flexion limited to 105 degrees.  The examiner also 
noted that the veteran's active ROM had flexion limited to 
110 degrees.  While both of these results show decreased ROM, 
the rating schedule only compensates for limitation of 
flexion of the leg starting at 45 degrees. See 38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5260 (2001).  However, the VA 
Compensation and Pension Examination in July 1999 also noted 
that the veteran suffered right knee pain when 100 degrees of 
knee flexion was achieved.  This provides evidence of painful 
motion and allows for a 10 percent rating under Diagnostic 
Code 5003.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5003, 5260 (2001). 

The record shows no additional evidence that would allow the 
veteran to receive an increased evaluation under the 
Schedule.  Based on the July 1999 examination report 
referenced above, the veteran's limitation on range of motion 
does not qualify her to receive a 20 percent rating under 
Diagnostic Code 5260.  The veteran cannot receive a 20 
percent rating under Diagnostic Code 5003 because she does 
not have X-ray evidence of involvement of two or more joints 
and occasional incapacitating exacerbations.   

Other diagnostic criteria, such as those enumerated at 
Diagnostic Codes 5256, 5257, 5258, 5261, and 5275, allow for 
the assignment of higher disability ratings.  See 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5256, 5257, 5261, 5275 
(2001).  The veteran does not, however, demonstrate the 
criteria for a higher rating or for a separate compensable 
rating under these diagnostic codes.  See 38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet App 259 (1994)(Impairments associated 
with a veteran's service- connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.). 

Diagnostic Code 5256 is for ankylosis of the knee. In the 
July 1999 VA Compensation and Pension Examination report, the 
doctor specifically stated that the veteran did not have 
ankylosis of the knee joint.  Consequently, this diagnostic 
code does not apply to the veteran's service-connected knee 
disability.

The next diagnostic code, Diagnostic Code 5257, rates other 
impairment of the knee, recurrent subluxation or lateral 
instability, as 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe. The July 1999 
examination report notes that the veteran reported 
experiencing some instability in her lower extremity when 
ambulating long distances or climbing stars.  However, the 
doctor reported her muscle strength of flexion and extension 
to be normal as well as stating that she ambulated normally 
during the examination.  Instability or subluxation was not 
demonstrated on clinical evaluation, nor do the treatment 
records record objective evidence of subluxation or 
instability.  Therefore, the Board concludes that the 
evidence does not support a separate, compensable rating 
under Diagnostic Code 5257 on the basis of the presence of 
slight instability or subluxation.

Nonetheless, the Board is not free to ignore the effects of 
pain caused by the veteran's knee disability.  An evaluation 
of any musculoskeletal disability must include consideration 
of the veteran's ability to engage in ordinary activities, 
including employment, and of impairment of function due to 
such factors as pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination. See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The veteran is competent to report pain in 
her knee. However, these complaints of pain do not exceed the 
criteria for the current 10 percent rating. The record does 
not demonstrate objective evidence of instability or 
functional limitation that would warrant a higher rating 
under any applicable rating criteria. The record also does 
not show that the veteran experiences incoordination, 
weakened movement, or excess fatigability due to her knee 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001).

Extension of the leg limited to 10 degrees is assigned a 10 
percent rating under Diagnostic Code 5261.  The VA 
Compensation and Pension examination report in July 1999 
stated that the veteran had extension of 0 degrees of passive 
and active ROM.  This is full extension of the leg.  See 
38 C.F.R. § 4.71, Plate II.  The veteran's limitation of 
extension does not rise to the level of severity that is 
deemed compensable under Diagnostic Code 5261. 

Finally, Diagnostic Code 5275 contains the rating criteria 
assignable for shortening of a lower extremity.  The examiner 
noted in the July 1999 examination report that he had 
measured both of the veteran's legs and found no shortening 
of the right leg due to the status post ORIF right lateral 
tibial plateau.  Nor is shortening of the leg otherwise 
contended or shown.  Consequently, a rating under Diagnostic 
Code 5275 is not appropriate in this case.

In brief, the veteran's claim for increased evaluation must 
be denied.  The evidence does not allow the veteran to 
receive a higher percentage rating under Diagnostic Codes 
5003 and 5260.  Other diagnostic criteria, such as those 
enumerated in Diagnostic Codes 5256, 5257, 5261, and 5275, 
allow for the assignment of higher disability ratings.  
However, the required manifestations are not present in this 
case to be assigned a compensable rating under the other 
diagnostic criteria, as discussed above.  The Board finds the 
evidence shows that the current 10 percent rating for 
residuals of status post ORIF right lateral tibial plateau is 
still appropriate.

II.  Duty to Assist

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2001).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29,2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, these provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support her claim 
for entitlement to an increased evaluation for status post 
ORIF of the right lateral tibial plateau.  The veteran has 
not indicated the existence of any pertinent evidence that 
has not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  The 
Board finds that VA's duty to assist the claimant under 
applicable provisions has been satisfied.


ORDER

Entitlement to an increased evaluation for residuals of 
status post ORIF right lateral tibial plateau is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

